To the extent that this proceeding is based upon the relator's claim of right to a farm crossing under the provisions of the Railroad Law (§ 32), mandamus is undoubtedly the proper remedy; but upon that branch of the case the findings of the learned trial court, unanimously affirmed by the learned Appellate Division, leave nothing for review in this court. As to that part of relator's claim herein which is based upon the covenant in the deed to his grantor, that a farm crossing shall be built and maintained, the learned trial court had the right to say, in this proceeding to enforce a purely statutory right, that the relator should be compelled to proceed in a direct action upon the covenant, where the question can be decided if any relief shall be granted, and if so, whether performance shall be decreed, or whether damages shall be awarded for its breach. For these reasons the order herein should be affirmed, with costs.
PARKER, Ch. J., GRAY, O'BRIEN, HAIGHT, MARTIN, CULLEN and WERNER, JJ., concur.
Order affirmed. *Page 484